Order entered May 31, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00536-CV

                    IN RE SHIELDS LIMITED PARTNERSHIP, Relator

                On Original Proceeding from County Court at Law No. 5
                                 Dallas County, Texas
                        Trial Court Cause No. CC-15-05733-E

                                         ORDER
      Based on the Court’s opinion of this date, we DENY relator’s May 5, 2016 petition for

writ of mandamus.

      We ORDER relator to bear the costs of this original proceeding.



                                                   /s/   ROBERT M. FILLMORE
                                                         JUSTICE